UNITED STATES DISTRI.CT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
v. ' Case No. 8:l8-cr-469-T-l7CPT
BIANCA ACOSTA

PRELIl\/HNARY ORDER OF FORFEITURE FOR SPECIFIC ASSETS

 

The defendant pleaded guilty to conspiracy to commit Wire` fraud, in
violation Of 18 U.S.C. § 1349, and theicourt adjudged her guilty cf this
offense

The United States moves, pursuant to 18 U.S.C. § 981(a)(l)(C), 28
U.S.C. § 2461(€), and Rule 32.2(b)(2) of the Federal Rules of Criminal
Procedure, for a preliminary order of forfeiture for the following assets:

a. $1,174.00 in U.S. Currency;

b. Apple iPhone 7 Plus Black Serial #FZLV73DNHFYF;
c. Apple iPhone 7 Plus Black Serial #C39V4OPYHFYF;
d. Apple iPhone 7 Plus Red Serial #FZVZOGZHXQK;

e. Apple iPhone 7 Plus Blaek Serial #FZLSYAQFHFYK;
f. Apple iPhone 7 Plus Black Serial #FZLSYKSZHFYK;
g. Apple iPhone 7 Plus Red Serial #FZLVSOQZLHXQK;`

h. Apple iPhone 7 Plus Gold Serial #FZLV6065HFYH;

i. Apple iPhone 7 Plus Gold Serial #FZLVlOCGHFYJ;
j. Apple iPhone 7 Plus Gold Serial #F2LV50K4HFYJ;
k. Appi@ iPhone 7 Pius odd serial #c39TK05YHFYH;
l. Apple iPhone 7 Plus Gold Serial #FZVSOOGHFYH;
m. Apple iPhone 7 Plus Black Serial #FZLSYLZIHFYK;
n. Apple iPhone 7 Plus Black Serial #FZLSXSASHFYK;
o. Apple iPhone 7 Plus Blacl< Serial #FZLSDYEHFYK;
p. b Apple iPhone 7 Plus Gold Serial #FZLTWOASHFYJ; and
q. ` Apple iPhone 7 Plus Gold Serial #FZLV2E7HHFYC.
Being fully advised of the relevant facts, the Court finds that the defendant
pleaded guilty to conspiracy to Commit Wire fraud, and the assets identified
above constitute proceeds of the offense and are forfeitable under l8 U.S.C. §
981(a)(l)(C) and 28 U.S.C. § 2461(c).
Accordingly, it is ORDERED that the motion of the United States is
GRANTED.
lt is FURTHER ORDERED that, pursuant to 18 U.S.C. § 981(a)(l)(C),

28 U.S.C. § 2461(€), and Rule 32.2(b)(2), Federal Rules of Criminal

Procedu're, the assets identified above are FORFEITED to the United States

d/lél£‘ /Uo. Z; /B ~C/é’.%y__,; mpr

of Arnerica for disposition according to laW, subject to the provisions of 21

U.S.C. § 853(n), as incorporated by 28 U.S.C. §2461(€).
DONE and ORDERED in Tampa, Florida, this%§;%oflanuary,
2019. '

    

if
BETH 135". ' s "‘F-'MR"L!`*

UNITED STATES DISTRICT JUD \

f

Coples to HJZABEIHAL KovAcnmcH
All Parties/ Counsel of Record minus sums nis-mm moen

